t c memo united_states tax_court robert g taylor ii petitioner v commissioner of internal revenue respondent docket no filed date william lance stodghill for petitioner thomas lee fenner for respondent memorandum findings_of_fact and opinion paris judge respondent determined deficiencies in petitioner’s and federal_income_tax of dollar_figure and dollar_figure respectively and accuracy-related_penalties pursuant to sec_6662 of dollar_figure and dollar_figure respectively after concessions by the parties the remaining issues for decision are whether for petitioner is entitled to a casualty_loss deduction with respect to hurricane damage to his residence in the river oaks neighborhood in houston texas and liable for an accuracy-related_penalty pursuant to sec_6662 findings_of_fact some of the facts are stipulated and so found the first stipulation of facts and related exhibits the exhibits admitted at trial and the exhibits admitted after 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure 2for the parties agree that there are no adjustments to the deductions for a long-term_capital_loss carryover of dollar_figure an insurance expense of dollar_figure a professional fees expense of dollar_figure of petitioner’s wholly owned subchapter_s_corporation and a royalty loss of dollar_figure claimed on petitioner’s federal_income_tax return the parties also agree that for purposes of computing the net_operating_loss carryforward deduction the nonpassive loss passed through to petitioner from partnerships_and_s_corporations is dollar_figure the real_estate tax deduction is dollar_figure and petitioner is not liable for an accuracy-related_penalty for the parties agree that there are no adjustments to the deductions for a net_short-term_capital_loss for nonbusiness bad_debts of dollar_figure a professional fees expense of dollar_figure and a casualty_loss of dollar_figure of petitioner’s wholly owned subchapter_s_corporation claimed on petitioner’s federal_income_tax return petitioner is also entitled to deduct dollar_figure for real_estate_taxes the concessions memorialized in the stipulation of settled issues are binding in the parties’ rule_155_computations trial are incorporated herein by this reference petitioner resided in texas when he timely filed his petition i the legacy of houston’s river oaks and staub architecture the river oaks neighborhood in houston is often listed as one of the most exclusive and prestigious subdivisions in the united_states john staub a famous residential architect designed houses in river oaks and other locations in texas for over years he is well known for designing bayou bend a 28-room georgian-spanish creole style mansion for the family of ima hogg a texas socialite and philanthropist bayou bend was completed in on a acre lot in the river oaks neighborhood and now operates as a museum facility with the museum of fine arts houston mr staub designed several houses in the river oaks neighborhood including petitioner’s house which was originally designed for harry hanszen in the french norman style based on a medieval chateau in france hanszen house 3although the court did not receive and file petitioner’s petition until date more than days after respondent issued the notice_of_deficiency on date the petition was postmarked date and thus deemed to have been delivered to the court on that date see sec_7502 providing that date of postmark be treated as date of delivery of any document required to be filed under authority of any provision of the internal revenue laws sec_301_7502-1 proced admin regs defining document for purposes of the timely mailed timely filed rule_of sec_7502 to include petitions filed with the tax_court hanszen house was built in on dollar_figure acres of land4 originally owned by the hogg family across the street from bayou bend hanszen house is considered mr staub’s greatest picturesquely romantic house ii hanszen house a original build hanszen house was originally built with four bedrooms and four full bathrooms a luxury in the 1930s two half bathrooms a kitchen a butler’s pantry a dining room a living room with attached garden room in one of the turrets a library a grand two-story foyer and a large porte-cochère over the driveway the grand foyer was accentuated by a cantilevered stone staircase that wound up the interior of one of the turrets landing on a limestone slab the exterior walls were constructed three feet thick and were overlaid with handmade belgian bricks the roof was sheathed with terra cotta shingle tile on the grounds were a renaissance-style reflecting pool and dovecote and extensive gardens designed by ruth london a well-known landscape architect in houston 4the current address is lazy lane for ease of discussion the court will generally refer to the land and improvements--including the hanszen house cabana garage guardhouse and grounds--collectively as the property b expansion and renovation from to hanszen house was expanded and renovated by its then-current owners under the supervision of mr staub mr staub continued the chateau design using the same belgian bricks on the exterior of the house and adding a slate shingle roof a new dining room with its own foyer was built to seat to people and showcased three jacques grüber art nouveau stained glass windows set in bronze the stained glass windows were protected on the outside by bulletproof glass a new wing was built for a grand formal living room with imported 18th- century french wall panels plus four music-themed panels from the chateau de rosny france and eight sets of glass and metal french doors leading to the gardens and courtyard the living room also had a wet bar decorated with art deco bronze elevator door panels and a jacques grüber art nouveau stained glass french ceiling panel with back lighting between the kitchen and the formal living room was a new two-story grand foyer with a new porte-cochère leading to the 10-foot double-arched wood entry doors 5petitioner replaced the bulletproof glass in with uv protective safety glass on the second floor a billiard game room and a master bedroom with his and her full bathrooms with inlaid marble and oak flooring were added a third story was added and a second 635-square-foot basement was built and used as a wine cellar after the renovations and expansion the gross living space of hanszen house exceeded big_number square feet c additional buildings the property included additional buildings a three-car garage a cabana guest house and a guardhouse the three-car garage included storage a bathroom and a second floor with over big_number square feet of living space consisting of two bedrooms and two full bathrooms attached to the garage were a greenhouse and six dog kennels the dog kennels had air-conditioned areas for the dogs and automatic watering systems the cabana had over big_number square feet of living space the first floor of the cabana had a kitchen game and fitness rooms two full bathrooms and a spa with custom art nouveau mosaic tiled floor walls and ceiling the second floor had a bedroom a full bathroom and a balcony outside the cabana was a heated in- ground swimming pool d ownership in petitioner purchased the property for dollar_figure in an as is unwarranted condition the sale price consisted of petitioner’s then-current residence in the river oaks neighborhood and cash included in the purchase were fixtures and sculptures specifically listed in a separate exhibit attached to the sale contract the seller excluded some items including a hector guimard art nouveau iron and glass paris france métropolitain entrance petitioner had the option of purchasing any of the excluded items and purchased from the seller several fixtures and the métropolitain entrance 6the fixtures specifically listed in the exhibit included chandeliers in the living room half bathrooms and a bedroom tiffany and art deco sconces in the half bathrooms a tiffany chandelier in the kitchenette bar in the turret carlo bugatti door panels tiffany and steuben sconces in the grand foyer art deco bronze elevator panels in the wet bar a duffner kimberly leaded chandelier and sconces from one of the bedrooms a large round iron club in the front yard a large french bronze fountain in the parking area bronze figures outside of the cabana a bronze statue in the spa and all large bronze crocks hippos rhinos etc throughout the property 7there are guimard entrances remaining as historical monuments in paris the national gallery of art in washington d c and the museum of modern art in new york each have entrances as part of their gallery collections national gallery of art https www nga gov collection art-object-page html last visited date the museum of modern art https www moma org collection works artist_id locale en page sov_referrer artist last visited date sometime after he purchased the property and before the tax years in issue some or all of the specifically included fixtures and sculptures listed at the time of purchase were conveyed to an entity named the yote trust petitioner reports income and distributions from the yote trust on his individual income_tax returns the trust owned some portion of the jacques grüber art nouveau stained glass windows the antique paneling in the living room and some of the bathrooms the paneling and mirrors in the dining room and dining foyer the indoor and outdoor sculptures a hanging art piece in the living room wet bar artwork that hung above the front door an unattached outdoor fountain mirrors in the living room and one of the half bathrooms and personal items including but not limited to furniture art rugs and mirrors the stained glass windows had an insured value as of date of dollar_figure million the sculptures had an insured value as of date of dollar_figure million three of the chandeliers had a total insured value as of date of dollar_figure the record does not reflect what personal_property was held in the yote trust or the value of the trust property overall 8each piece within petitioner’s personal art collection was also valued and insured individually in petitioner listed lazy lane for sale for dollar_figure million the listing was through date in the listing agreement petitioner specifically excluded from the sale lighting fixtures chandeliers fireplace screens and all other personal_property that was attached to the real_property a separate list of excluded improvements and accessories was also attached to the listing agreement but not provided to the court iii hurricane ike on date hurricane ike struck harris county9 as a category hurricanedollar_figure the property located in harris county sustained significant tree and fence damage over trees and bamboo plants were lost to the hurricane some falling on fencing and outdoor lights additionally window panes were 9on date the president declared that a major disaster existed in the state of texas affecting individuals and households in counties in the houston region including harris county fema texas hurricane ike-fema- 1791-dr declared date https www fema gov pdf news pda pdf last visited date 10a category hurricane on the saffir-simpson hurricane wind scale has sustained wind speeds of to mph and those extremely dangerous winds can cause extensive damage the expected damage is well-constructed frame homes could sustain major roof and siding damage many shallowly rooted trees will be snapped or uprooted and block numerous roads near-total power loss is expected with outages that could last from several days to weeks noaa national hurricane center https www nhc noaa gov aboutsshws php last visited date cracked or broken the jacques grüber stained glass windows in the dining room were damaged glass window panes were cracked the roof was damaged some of the outdoor lights were damaged the guardhouse stairs were destroyed the doors to the cabana were damaged and the pool heaters burned out inside hanszen house there was water damage to the living room oak wood floors the imported french silk wall fabric in the morning room the imported italian or french high-grade silk drapes in the living room and one of the wall murals the 635-square-foot basement containing the wine a water heater and other mechanical equipment was flooded approximately two to three feet deep because the sump pump failed and storm sewer water backed up into the basement the flooded basement was not discovered until several days after the hurricane and mold had formed because of the standing water petitioner had big_number bottles of wine stored in the basement and approximately half were submerged a dedicated computer with customized wine database software a bar code labeler and a scanner and a work station were destroyed in the basement flood in addition the ducts and pipes in the basement were wrapped in asbestos and began to deteriorate in the flood water iv repairs replacement and remediation as of petitioner’s date insurance_policy he had insured the dwelling for dollar_figure other structures for dollar_figure personal_property for dollar_figure and fine art including the stained glass sculptures and three chandeliers for dollar_figure there was no limit on insurance coverage for mold fungi or other microbes on the dwelling or personal_property on date petitioner filed a claim with his insurance company--chubb lloyd’s insurance co of texas chubb for hurricane damage on date petitioner also filed a proof of loss with travelers flood insurance travelers through the u s department of homeland security federal emergency management agency fema national flood insurance program on the proof of loss petitioner reported that the actual cash_value of all property was dollar_figure travelers paid petitioner dollar_figure for flood damage petitioner spent several months repairing replacing and remediating the property and household contents out of the big_number bottles of wine big_number bottles were stored three feet or more above the basement floor the remaining bottles and crates were stored less than three feet above the floor and may have been sitting in water in the flooded basement for several days the big_number bottles of wine were cleaned in a specialized temperature-controlled decontamination process to preserve the labels the wine quality and their respective wooden crates samples of the cleaned bottles and crates were lab tested to ensure the labels were not contaminated with mold a salvage agent for chubb noted that all parties agreed that the wine was damaged from water contact and that the wine was a total loss but petitioner kept of the bottles petitioner’s total wine collection was valued as of date at dollar_figure with an additional dollar_figure needed to import replacements for a collection of that size chubb paid petitioner dollar_figure for the value of the winedollar_figure the computer with custom wine software the work station and the bar code labeler and scanner were also replaced petitioner did not establish his basis in the computer equipment or in the wine collection after the wine was removed the basement was remediated for asbestos and mold the wine storage racks were removed and new custom mahogany racks with the capacity to store bottles of wine per rack were built a sump pump and an ejector pump were installed in the basement to prevent future basement 11nothing in the record explains the discrepancy between the appraisal and the amount petitioner was paid floods two water heaters a pressure booster pump for the cold water system and new insulation were also installed in the basement at the cabana petitioner replaced two mahogany entry doors and refinished six other mahogany doors he had all the cabana windows and door trim repaired or replaced he also had the in-ground pool cleaned and installed a new heater on the grounds petitioner had the trees removed the fence repaired lights and wiring fixed or replaced and trees or bamboo plants replanted at hanszen house he had over square feet of white oak flooring fabricated and installed to match the living room flooring he had water-damaged ceiling repaired in the morning room closets and shelving repaired guardhouse stairs built broken tile from the turrets replaced numerous windows fixed and reglazed and debris cleaned out of the gutters petitioner also had the silk drapes and silk wall panels replaced with imported silk the jacques grüber stained glass windows in the dining room needed extensive repairs a specialty art glass company removed over large and small panels containing over damaged pieces to repair the butterflies and cockatoes sic peacocks and water fountain birds and flowers and one peacock centered flower bouquet windows chubb reimbursed petitioner for the cost of the above-referenced repairs and replacements making adjustments for normal wear_and_tear and petitioner’s deductible part of the repair costs included the amounts paid to store clean and test the wine bottles additionally chubb reimbursed petitioner for payments he made to an individual to coordinate and oversee the repairs overall chubb paid petitioner a total of dollar_figure petitioner took the property off the real_estate market for the remainder of in order to make all the needed repairs and he eventually sold it in dollar_figure 12on date petitioner sold lazy lane as unimproved property for dollar_figure million the sale did not include hanszen house other structures landscaping on the property or anything owned by the yote trust and petitioner was given the right to demolish or remove the improvements and fixtures within a specified time paragraph a of the special provisions addendum spa attached to the unimproved property contract included the yote trust as a party to the contract solely for purposes of agreeing to be bound by the provisions hereof related to the excluded_property paragraph g of the spa provided g buyer and seller acknowledge and agree that buyer is purchasing the property as an unimproved lot as is and that the improvements and fixtures situated on the property may be wholly or partially demolished and or removed by seller for a period of up to six months following the expiration of the buyer occupation period it is specifically understood and agreed that a substantial portion of the consideration for the sale of the property is seller’s ability to remove and salvage any or all of the improvements and fixtures located on the property in seller’s sole determination including but not limited to the fascia brick windows doors continued v precasualty and postcasualty fair_market_value a petitioner’s return petitioner’s form_1040 u s individual_income_tax_return was filed on date petitioner’s accounting firm prepared his federal_income_tax return petitioner had retained the same accounting firm for years to prepare his individual and business tax returns the firm used a multistep process for petitioner’s tax returns after petitioner provided his documents and tax information a preparer with over years of experience prepared the first draft of the tax_return then it was sent to a certified_public_accountant cpa in the firm for a thorough second check if the tax_return was complicated then another cpa in the firm performed a third review finally the managing cpa in the firm petitioner’s cpa reviewed and signed the return this process was used for petitioner’s return because petitioner’s cpa considered it complicated the continued banisters lighting wiring a c units wood flooring non-native landscaping and any other improvements fixtures or personalty located on the property the spa provided that the buyer could occupy hanszen house for months after closing petitioner lived in hanszen house until the beginning of date then the buyer and his family moved into the house and lived there until date as of date petitioner was still salvaging items from the property return consisted of over pages with numerous schedules and forms and over worksheet statements for petitioner reported adjusted_gross_income of dollar_figure with total_tax due of dollar_figure which he paid in full at the time he filed the return petitioner claimed a casualty_loss deduction of dollar_figure dollar_figure less the dollar_figure limitation per casualty_loss for on form_4684 casualties and thefts dated and attached to the return petitioner reported a basis in the property of dollar_figure million insurance reimbursements of dollar_figure fair_market_value before the casualty of dollar_figure and fair_market_value after the casualty of dollar_figure petitioner’s cpa testified that the precasualty fair_market_value was based on the listing price of the property reduced for the time it spent on the market the precasualty fair_market_value reported on form_4684 is also consistent with values reported on petitioner’s chubb and fema insurance claims neither petitioner nor his cpa provided an explanation as to the postcasualty fair_market_value b petitioner’s first supplement to petition on date petitioner filed a first supplement to petition seeking a casualty_loss deduction in excess of the amount claimed on his tax_return in doing so petitioner relied on a retrospective appraisal performed by gayle robertson woodum a licensed real_estate appraiser with over years of experience appraising premium properties in the river oaks neighborhood as well as other neighborhoods in houstondollar_figure ms woodum determined that the property’s fair_market_value before the casualty was dollar_figure and after the casualty was dollar_figure in ms woodum conducted a retrospective appraisal for tax litigation purposes only valuing petitioner’s property as of september and she had visited the property before hurricane ike when petitioner held open houses and also performed a full inspection of the property after hurricane ike on date in forming her precasualty appraisal of petitioner’s property as of date ms woodum made the following assumption extraordinary assumption that the subject property was in good condition as of date and the assumptions made regarding specific data obtained from data sources for the subject and comparables is correct were the data employed in this appraisal found to be incorrect the opinions expressed in this report could be impacted in a positive or negative respect 13at trial ms woodum was accepted as a qualified expert witness and testified as to the property’s fair_market_value the court also received into evidence ms woodum’s written reports see rule g stating that an expert witness shall submit to the court a written report that generally serves as his or her direct testimony the appraised property comprised the fee simple interest surface rights only of the real_estate including the land and any attached improvementsdollar_figure it did not include intangibles fixtures and personal_property ms woodum valued the property as of date at dollar_figure valuing the land at dollar_figure and the improvements at dollar_figure the appraisal report included ms woodum’s descriptions of the hanszen house cabana and grounds the detailed descriptions of the improvements on the land included some of the property that had been conveyed to the yote trust the appraisal did not consider or value the property held in the yote trust separately from the rest of the property in forming her postcasualty valuation of petitioner’s property as of date ms woodum made the following assumption i have relied upon the owner’s description of damages to the subject’s improvements as a result of flooding during hurricane ike the itemized sworn statement in proof of loss to chubb for dollar_figure excluding tree loss chubb photographs and a physical inspection of the property by this appraiser on date the description of damages on which she relied was as follows the sump pump failure caused the accumulation of 2’ to 3’ of water in the basement and the flooding of the hot water heaters due to the 14in the context of the appraisals improvements include the hanszen house cabana and grounds circumstances following the hurricane it was several days before the flooded basement was discovered by that time mildew and mold had permeated the residence including areas behind the wood paneling and walls a pump was procured and it took three days to remove standing water wallcoverings and wood flooring were damaged the wood flooring was removed to leave a ‘hole’ for fans to dry out the basement which took approximately days damaged flooring could not be matched causing additional issues ms woodum valued the post-hurricane ike property at dollar_figure specifically valuing the land at dollar_figure and therefore valuing hanszen house and other improvements at dollar_figure this translates to a decline in total fair_market_value but a decline in value to hanszen house and the other improvements after hurricane ike ms woodum used a paired sales approach15 to provide an indication of the market reaction to damages she determined the paired sales reflected the most similar comparables to the property because they had known defects needing minor and extensive renovations at the time of their sales all of the paired sales occurred before hurricane ike and the known defects did not originate from a casualty she opined 15ms woodum described the paired sales approach as a common method of appraisal in which two similarly situated properties are compared in order to isolate and value a particular feature such as hurricane damage to determine the market reaction to the isolated feature and thus its impact on the overall value of the property the severity of damages to the subject’s improvements and attributes of the subject property limit qualified buyers under the best of circumstances market participants confirm purchasers having little appetite for major repairs in river oaks or other competing markets the trend is to raze damaged improvements as opposed to performing rehabilitation a conservative discount is indicated tempered by the opinion of site value quantified in this addendum this percentage is considered reasonable and supportable for the damages sustained to the improvements and the full disclosure that would be required to market the property in ‘as-is where-is’ condition costs for time dealing with remediation inconvenience loss of use stigma associated with previous flood disclosure etc are factors that would have to be considered this method appears to be the most reasonable approach because the most logical purchaser response to a property with damaged improvements is to raze the improvements in favor of new_construction based on conversations with market participants in point of fact the subject property did sell in for ‘lot value only’ based on the buyer’s intent to design and construct improvements to his specifications at trial ms woodum further opined that the property was stigmatized as a result of the flood she specified that flooding could lead to a diminution in value attributed to market or public perception part of the stigmatization of petitioner’s property she opined was attributable to the discovery of asbestos during the postflood remediation process ms woodum’s date appraisal indicates that the minimum average and maximum sale prices of properties in the river oaks neighborhood all declined from to also approximately one-third fewer properties sold in the river oaks neighborhood in compared to at trial ms woodum acknowledged that there was a general market decline in or around dollar_figure vi notice_of_deficiency and civil penalty approval respondent issued petitioner the subject notice_of_deficiency dated date respondent determined that petitioner was not entitled to deduct a casualty_loss for and that he was liable for an accuracy-related_penalty on an underpayment due to negligence or a substantial_understatement_of_income_tax under sec_6662 revenue_agent angela okharedia examined petitioner’s return and made the initial determination that petitioner was liable for an accuracy-related_penalty ms okharedia’s immediate supervisor terry chen approved the penalty determination in writing by signing ms okharedia’s work papers on june dollar_figure 16contemporaneous with hurricane ike an international banking crisis beginning with the collapse of lehman brothers and a subprime mortgage crisis also tempered the relevant real_estate market 17ms okharedia’s work papers were admitted into the record on date upon respondent’s motion to reopen the record opinion i burden_of_proof petitioner argues in his opening brief that respondent bears the burden_of_proof under sec_7491 the court need not decide this issue generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving it incorrect see rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to any deductions claimed 503_us_79 292_us_435 sec_7491 however provides that subject_to certain limitations where a taxpayer introduces credible_evidence with respect to a factual issue relevant to ascertaining the taxpayer’s tax_liability the burden_of_proof shifts to the commissioner with respect to that issue sec_7491 applies with respect to a factual issue only if the requirements of sec_7491 are satisfied under sec_7491 a taxpayer must have maintained all records required by the internal_revenue_code and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews the court decides this case on a preponderance_of_the_evidence without regard to which party bears the burden_of_proof see 131_tc_185 supplementing tcmemo_2007_340 see also 394_f3d_1030 8th cir aff’g tcmemo_2003_212 accordingly the court does not decide whether sec_7491 is applicable here ii storm casualty_loss subject_to certain limitations an individual is entitled to a deduction for any loss es sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise that arise from fire storm or other_casualty sec_165 c h and dollar_figure generally the net_casualty_loss is allowed as a deduction only to the extent it exceeds dollar_figure and then only to the extent it exceeds of the taxpayer’s adjusted_gross_income sec_165 and a the general_rule was modified 18the tax cuts and jobs_act of pub_l_no sec stat pincite9 added sec_165 to limit individual casualty_loss deductions to the extent attributable to a federally_declared_disaster 19as part of the tax extenders and alternative_minimum_tax relief act of pub_l_no sec_706 and d stat pincite congress changed the dollar_figure limitation per casualty to dollar_figure dollar_figure for taxable years beginning after date effective for taxable years beginning after date by the tax extenders and alternative_minimum_tax relief act of pub_l_no sec_706 sec_122 stat pincite2 which renders inapplicable the of adjusted_gross_income limitation for a net_disaster_loss which means the excess of personal casualty losses attributable to a federally_declared_disaster occurring before date in a disaster_area over personal casualty gains therefore a taxpayer incurring a net_disaster_loss in a federally_declared_disaster area in was allowed a casualty_loss deduction even if the net_casualty_loss did not exceed of the taxpayer’s adjusted_gross_income see sec_165 to compute a casualty_loss deduction the following values of the damaged or destroyed property must be established fair_market_value before the casualty fair_market_value after the casualty and the taxpayer’s basis in the property see 46_tc_751 aff’d 387_f2d_420 8th cir sec_1_165-7 b income_tax regs as a general_rule the precasualty and postcasualty values must be determined by competent appraisal sec_1_165-7 income_tax regs a competent appraisal must recognize the effects of any general market decline affecting undamaged as well as damaged property which may occur simultaneously with the casualty so that any deduction will be limited to the actual loss resulting from damage to the property id as an alternative method of proving a decline in value the regulations provide that if the taxpayer has repaired the property damage resulting from the casualty the taxpayer may use the cost of repairs to prove the loss of value to the property from the casualty see id subdiv ii the taxpayer must show that a the repairs are necessary to restore the property to its condition immediately before the casualty b the amount spent for such repairs is not excessive c the repairs do not care for more than the damage suffered and d the value of the property after the repairs does not as a result of the repairs exceed the value of the property immediately before the casualty id the cost of repairing the property must be the actual cost incurred to repair the property not an estimate 70_tc_391 thus an estimate of the cost of repairing the property cannot be used to determine the decline in the value of the property id the amount of the loss deductible under sec_165 is limited to the taxpayer’s adjusted_basis in the property sec_1_165-7 income_tax regs the amount must then be reduced by the compensation received for the loss sec_165 see sec_1_165-7 examples and income_tax regs iii amount of loss a competent appraisal form_4684 the record does not establish that the valuations petitioner reported on his form_4684 were based on competent appraisals nor does the record reflect how petitioner or his cpas determined the precasualty or postcasualty fair market values of the property even though the precasualty fair_market_value petitioner reported is consistent with the value he reported to fema and the value of the property insured through chubbdollar_figure ms woodum’s retrospective appraisal petitioner contends that he is entitled to a casualty_loss deduction because he offered expert testimony as to the difference between the property’s pre- and post-casualty fair market values petitioner obtained the appraisal for litigation purposes in general expert witness opinions can help the court to understand subjects requiring specialized training knowledge or judgment fed r evid however the court is not bound by the expert’s opinion helvering v nat’l 20it is also not clear whether the value of the wine or other personal_property factored into the reported valuations grocery co 304_us_282 the court weighs the opinions of expert witnesses according to their qualifications and other relevant evidence 250_f2d_242 5th cir aff’g in part and remanding in part tcmemo_1956_178 85_tc_469 ms woodum’s two appraisals showed a difference in fair_market_value between the pre- and post-casualty property of dollar_figure the court is not persuaded that the appraisals are reliable measures of petitioner’s casualty_loss and declines to rely on them as an initial matter there is no indication that ms woodum excluded from her valuation any of the property held in the yote trustdollar_figure furthermore ms woodum’s postcasualty appraisal relied heavily on the stigmatization of hanszen house due to the flooded basement she noted that the fear of future flooding may have caused an immediate adverse buyer reaction this court has traditionally held that physical damage to property is a prerequisite to deducting a casualty_loss under sec_165 see eg squirt co v 21as stated supra p the record does not reflect the description or value of the property held in the yote trust given that petitioner originally purchased the property in for dollar_figure see supra p and reported his basis as dollar_figure million on his form_4684 see supra p it is possible that the difference represents the value of the property conveyed to the yote trust commissioner 51_tc_543 aff’d 423_f2d_710 9th cir pulvers v commissioner 48_tc_245 aff’d 407_f2d_838 9th cir 47_tc_1 28_tc_717 aff’d 252_f2d_425 4th cir mancini v commissioner tcmemo_2019_16 at chamales v commissioner tcmemo_2000_33 wl kamanski v commissioner tcmemo_1970_352 tax ct memo lexis aff’d 477_f2d_452 9th cir this court has refused to permit deductions on the basis of a temporary decline in market_value see eg squirt co v commissioner t c pincite pulvers v commissioner t c pincite thornton v commissioner t c pincite citizens bank of weston v commissioner t c pincite chamales v commissioner wl kamanski v commissioner tax ct memo lexis for example in citizens bank of weston v commissioner t c pincite the court stated that physical damage or destruction of property is an inherent prerequisite in showing a casualty_loss in thornton v commissioner t c pincite the court stated that no allowance can be made for purported immediate buyer resistence to purchases in a flood-damaged area particularly in the absence of evidence of postflood sales of comparable properties in the area at depressed prices when again faced with taxpayers seeking a deduction premised upon a decrease in market_value the court further explained in pulvers v commissioner t c pincite citing 274_us_398 the scheme of our tax laws does not however contemplate such a series of adjustments to reflect the vicissitudes of the market or the wavering values occasioned by a succession of adverse or favorable developments such a decline was termed a hypothetical loss or a mere fluctuation in value id pincite the court likewise emphasized in squirt co v commissioner t c pincite that n ot all reductions in market_value resulting from casualty-type occurrences are deductible under sec_165 only those losses are deductible which are the result of actual physical damage to the property this rule was reiterated yet again in kamanski v commissioner tax ct memo lexis at when the court observed in the instant case there was likewise relatively small physical damage to petitioner’s property and the primary drop in value was due to buyer resistance to purchasing property in an area which had suffered a landslide if there had been no physical damage to the property petitioner would be entitled to no casualty_loss deduction because of the decrease in market_value resulting from the slide t he only loss which petitioner is entitled to deduct is for the physical damage to his property the court even further reiterated in chamales v commissioner wl at that an attempt to base a deduction on market devaluation without proving the extent of property damage is contrary to existing law however no allowance can be made for purported immediate buyer resistance to purchases in a flood-damaged area particularly in the absence of evidence of postflood sales of comparable properties thornton v commissioner t c pincite ms woodum did not include any post-hurricane sales of comparable properties in her paired sales approach ms woodum acknowledged that there was a general market decline in ms woodum’s date appraisal indicates that the minimum average and maximum sale prices in the river oaks neighborhood all declined from to also approximately one-third fewer properties sold in the river oaks neighborhood in compared to ms woodum also opined that the property was stigmatized because during the postflood remediation process petitioner discovered asbestos in the basement of the house a casualty event occurs when an unexpected accidental force is exerted on property 48_tc_430 see also 120_f2d_253 2d cir noting that progressive deterioration of property through a steady operating cause is not an accidental force 76_tc_593 aff’d 680_f2d_91 11th cir while the asbestos was discovered when the basement flooded petitioner purchased the property in an as is unwarranted condition the asbestos was present in the house at the time petitioner purchased it and any diminution in value attributable to the discovery of the longstanding asbestos is not part of petitioner’s casualty_loss see pulvers v commissioner t c pincite the court is not persuaded that the value of hanszen house and other improvements declined by as ms woodum concludes and if the value did decline that much the court is not persuaded that it did so solely because of the damage resulting from hurricane ike the court will not rely on ms woodum’s appraisals as evidence of petitioner’s loss from hurricane ike accordingly petitioner has not established his loss through competent appraisal dollar_figure b cost of repairs as an initial matter the record does not reveal petitioner’s basis in the wine collection or in the computer equipment this court has consistently held that where a taxpayer’s basis is not established his loss cannot be computed millsap 22similarly petitioner did not establish the postcasualty value of his wine collection therefore he did not establish its decline in value if any following hurricane ike v commissioner t c pincite 24_tc_199 aff’d 247_f2d_233 2d cir petitioner spent several months repairing and replacing the property after hurricane ike thus he would generally be entitled to a casualty_loss deduction equal to the cost of those repairs not in excess of his adjusted_basis in the property and not otherwise compensated for by insurance petitioner does not argue that he made repairs to the property that were not compensated for by insurance petitioner purchased the property in for dollar_figure on his form_4684 he reported his basis as dollar_figure million there is no explanation in the record as to the difference in basisdollar_figure in any event however petitioner’s adjusted_basis in the property exceeds the cost of any repairs he made to the property so his casualty_loss would not be limited by his adjusted_basis petitioner received insurance payments totaling dollar_figure well in excess of the cost of repairs he would otherwise be entitled to deduct as a casualty_loss accordingly petitioner is not entitled to a casualty_loss deduction for 23as stated supra note it is possible that the difference represents the value of the property that was conveyed to the yote trust iv accuracy-related_penalty sec_6662 and b and imposes a accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax ‘ n egligence’ includes any failure to make a reasonable attempt to comply with the provisions of the code and the term ‘disregard’ includes any careless reckless or intentional disregard sec_6662 an understatement of income_tax is substantial if the amount of the understatement exceeds the greater of of the tax required to be shown for the taxable_year or dollar_figure sec_6662 with respect to an individual taxpayer’s liability for a penalty the commissioner must produce sufficient evidence indicating that the imposition of a penalty is appropriate sec_7491 116_tc_438 here respondent’s burden of production includes evidence that the penalty was personally approved in writing by the immediate supervisor of the individual making such determination sec_6751 see 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 petitioner then bears the burden of proving that the penalty is inappropriate including the applicability of any defense see higbee v commissioner t c pincite the sec_6662 penalty does not apply to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 the decision whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs reasonable_cause and good_faith are present where the taxpayer establishes by a preponderance_of_the_evidence that the taxpayer reasonably believed that the professional upon whom the reliance is placed was a competent tax adviser who has sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir the court need not decide whether respondent has satisfied his burden under sec_7491 because even if he has the court finds that petitioner acted in good_faith and with reasonable_cause petitioner relied on his cpa and the accounting firm to prepare his tax_return correctly petitioner had a complicated return with multiple schedules and he provided his accounting firm with the documentation necessary to prepare it petitioner’s cpa had been licensed for years and he had reviewed petitioner’s tax returns for many years the accounting firm’s practice included multiple layers of review it was reasonable for petitioner to believe his cpa was a competent tax adviser and the court finds that he gave his cpa all the necessary information for his return and that he relied in good_faith on the cpa’s judgment accordingly petitioner is not liable for an accuracy-related_penalty under sec_6662 for v conclusion the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
